Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the adjusted distance between the first and second conditioning rolls 21 and 22 in claim 1, and the minimum distance between the first and second conditioning rolls 21 and 22 in claim 5 (see Pub. No. US 20200408285 (hereinafter “Pub.’285”) of this application at, e.g., ¶¶ 83 and 89) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note that the moved positions of the first and second conditioning rolls 21 and 22 to show the adjusted distance and the minimum distance are required to be shown in accordance with 37 CFR 1.84(h)(4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Specification
1.	The disclosure is objected to because of the informalities, inter alia, each part of the  claimed invention such as the pivot axis of the adjustment assembly 6 and the adjusted distance between the first and second conditioning rolls 21 and 22 in claim 1; and the minimum distance between the first and second conditioning rolls 21 and 22 in claim 5 (Pub.’285 ¶¶ 83 and 89) should be designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
for “means” that is a generic placeholder (also called a nonce term or a non-structural term

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,”
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "restraining member" in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents
thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “operable” in claims 7-9 and 12-14 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 7, the linear portion is operable, but is not required structurally to be operated to move within an aperture of the first member and an aperture of the second member.  See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992).
b.	The term “vertical” in claim 8 is a subjective term.  Whether a particular mower-conditioner is covered by the claim would depend upon subjective determinations such as the positional relationship of the mower-conditioner 1 and a particular individual purported to be practicing the invention; and/or the positional relationship of the mower-conditioner 1 and a selected referential datum relative to the mower-conditioner 1.  For example, if the mower-conditioner 1 in FIG. 1 is located on a flat “horizontal” surface on the earth, Applicant’s linear portion 641 is interpretable as moving along a vertical axis.  However, if the mower-conditioner 1 is located on an inclined surface on the earth or in outer space, the linear portion 641 is interpretable as being moving along an inclined direction.   See nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).  See also, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) cited in MPEP 2173.05(b).  
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 5, 10-11, and claims 14-15 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnett (US 8,056,311).
Claim 1
Barnett teaches a mower-conditioner (10) comprising:
first and second conditioning rolls (13 and 12) spaced apart a distance;
at least one adjustment assembly (13, 12, 12F) coupled to the mower-conditioner (10), the adjustment assembly including a first member (13) having a first helical surface (12F, FIG. 3) and a second member (12) having a second helical surface (12F, FIG. 3) in contact with each other (id, col. 5, ll. 30-34); and
a linkage (18A, 19, 20; FIGS. 2-4) coupled between the at least one adjustment assembly (13, 12, 12F) and the first conditioning roll (13, FIG. 3, id. col. 5, l. 50 et seq.);
wherein a rotation of the at least one adjustment assembly (13, 12, 12F) about a pivot axis (13A, FIG. 1, col. 5, l. 43 et seq.) causes the first conditioning roll (13) to move via the linkage (18A, 19, 20), which adjusts the distance between the first and second conditioning rolls (13 and 12).  Ibid. abstract, summary of the invention and claims 1-18.
As noted, claim 1 does not require the first and second helical surfaces to be formed separately from the first and second conditioning rolls.  Thus, Barnett’s first and second helical surfaces 12F “read on” the claimed first and second helical surfaces.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  Put differently, claim 1 and other claims below are anticipated by Barnett because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Barnett.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The rotation of the adjustment assembly (13, 12, 12F) causes the first helical surface (12F)
to move relative to the second helical surface (12F), which causes the linkage (18A-20) to move
the first conditioning roll (13) relative to the second conditioning roll (12).
Claim 5
The linkage (18A-20) comprises a restraining member (22, 22B, 22C; FIG. 4; id. col. 6, ll. 42-57); which restricts movement of the linkage (18A-20) in a first direction, setting a minimum distance between the first and second conditioning rolls (13, 12), and allows movement of the linkage (18A-20) in a second direction, allowing the distance (FIG. 2) between the first and second conditioning rolls (13, 12) to increase based upon material passing between the conditioning rolls (13 and 12).
Claim 10
Barnett teaches an actuator (30, id. col. 6, ll. 58-60) coupled to the at least one adjustment assembly (13, 12, 12F) to cause the rotation of the at least one adjustment assembly (13, 12, 12F).
Claim 11
The actuator (30) is coupled to one of the first and second members (13 and 12) to rotate one of the first and second members.
Claim 14
Barnett teaches an implement operable to adjust a distance between first and second conditioning rolls (13, 12) of a mower-conditioner (10), the implement comprising:
adjustment assembly (13, 12, 12F) including a first member (13) having a first helical surface (12F) and a second member (12) having a second helical surface (12F) in contact with the first helical surface (12F);
a linkage (18A-20) coupled to the at least one adjustment assembly (13, 12, 12F) and
having a linear portion (22, FIG. 4, col. 6, l. 42 et seq.) operable to be coupled to the first conditioning roll (13);
wherein a rotation of the at least one adjustment assembly (13, 12, 12F) about a pivot axis (13A) causes the linear portion (22) to move in a first direction.
Claim 15
The rotation of the adjustment assembly (12, 13, 12F) causes the first helical surface (12F) to move relative to the second helical surface (12F), which causes the linear portion (22) to move.
Indication of Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Dicke (US 2,596,538) teaches a mower-conditioner (“lawn mower,” col. 4, l. 58 – col. 5, l. 19) comprising first and second conditioning rolls (1-2) spaced apart a distance; at least one adjustment assembly (21, 65, FIG. 7) coupled to the mower-conditioner, the adjustment assembly including a first member (21, FIG. 7) having a first helical surface (66, FIG. 7) and a second member (65) having a second helical surface (67, FIG. 7) in contact with each other (FIG. 7; col. 10, ll. 4-69); and a linkage (37, 43, etc. in FIGS. 7-10) coupled between the at least one adjustment assembly (21, 65) and the first conditioning roll (1).  However, Dicke does not teach the functional limitations in the “wherein” clause of claim 1; 
b.	Bode (US 20200323137) teaches rollers 20a, 20b; helical surfaces (23, FIG. 5, ¶ 25), adjusting mechanism (31), and linkage 30’.  Ibid. abstract and claims 1-19; and
c.	Sundberg (WO 9103926) teaches a linear portion 13 and a restraining member 15.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656